DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/17/22 have been fully considered but they are not persuasive. Applicant argues that Pollack coil produces a magnetic field.  The examiner notes that the coil of Pollack is not being relied upon.  Pollack teaches it is known to stimulate living tissue encased in a support structure which has a coil wrapper therearound which is connected to a driving signal circuit.  As noted below in the 112 rejection the instant invention does not generate an electric field without forming a magnetic field as claimed, but as noted there is a low possibility that electromagnetic interference will occur.  However, Hurwitz as modified is using the same annulus and therefore would provide the same results as argued by Applicant.  In the remarks on page 10 states “[n]ote that because magnetic fields (vector elements) in the annulus are mutually canceled, the electric field is only generated inside of the annulus.”  The examiner notes that MPEP 2112.01 states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  Applicant has not identified how the annulus of the claimed invention is different from the prior art nor how the power supply generates such a signal as to generate an electric field without forming a magnetic field.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended requires “the external circuit has a power supply, and the power supply is configured to supply power to the base wire via the first and second terminals so as to generate an electric field inside of the annulus without forming a magnetic field”.  The Applicant states support is found in Paragraphs [0034], [0057] and [0068] and Fig. 2.  Paragraph [0034] discloses an external circuit (8) which supplies an electric current to the base wire 10 of the electrical stimulator 1 (as shown in Fig. 2). The electrical stimulator 1 forms an electric field inside of an annular member. Paragraph [0057] states “[t]he external circuit 8 works as the power supply that applies an electric signal (a current) to the first extension wire 212 and the second extension wire 222.” However, neither provides support for generating the electric filed inside the annulus without forming a magnetic field.   Paragraph [0068] states:
With respect to the annular member 20 of the electrical stimulator 1, the electric field is only generated inside the hollow part. Therefore, even if an embedded electronic device, such as a pacemaker for a heart, exists in the torso 6 that is surrounded by the annular member 20, there is a low possibility that an electromagnetic interference (EMI) will occur against the embedded electronic device due to this electrical stimulator 1. 
However, this states that an embedded electronic device, such as a pacemaker, exists in the torso that is surrounded by the annular member 20, there is a low possibility that an electromagnetic interference (EMI) will occur against the embedded electronic device due to this electrical stimulator 1.  This does not state that it does not form a magnetic field.  In contrast this paragraph acknowledges a magnetic field would be formed, but has “a low possibility of electromagnetic interference” (emphasis added).  A low possibility of EMI is different than without forming a magnetic field.  The disclosure does not indicate the parameters of the power supply output to generate an electric field inside of the annulus without forming a magnetic field. 	In the remarks on page 10 the Applicant states that the magnetic fields in the annulus are mutually canceled, the electric field is only generated inside of the annulus.   Therefore, the argument appears to support the examiner’s position that the power supply is configured to generate an electric field of the annulus without forming a magnetic field is not supported by the instant specification. 	Dependent claims 2-20 inherit the same deficiencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz (US Publication 2017/0356935) in view of Murgatroyd et al (P N Murgatroyd et al 1991 Meas. Sci. Technol. 2 1218) and Pollack et al (US Patent 5,014,699).
Referring to Claim 1, Hurwitz teaches an electrical stimulator comprising: a base wire configured with a core wire and an outer winding wire wound around the core wire with the core wire serving as a winding axis (e.g. Figure 2, core wire 6 and outer winding wire 2); wherein an annulus is formed by the base wire, a first end of the core wire is electrically connected to a first end of the outer winding wire (E.g. Figure 2, Element 5), a second end of the core wire is connected to a first terminal of an external circuit (e.g. Figure 2, Element 8), and a second end of the outer winding wire is connected to a second terminal of the external circuit (e.g. Figure 2, Element 4), and the annulus is configured to apply electrical stimulation to a living body (e.g. Figure 2.  The examiner notes that the claim does not require an electrical stimulation structure and the structure of Hurwitz is capable of being of applying electrical stimulation to a living body).  However, Hurwitz does not explicitly disclose an insulating film entirely coating the core wire and an external circuit has a power supply said power supply is configured to supply power to the base wire via the first and second terminals. 	Murgatroyd et al teaches that it is known to use an insulating film with cut threads (grooves) entirely coating the core wire as set forth in Figure 2 to provide reducing shorting of the winding wire with the base wire and to allow cut threads so that the winding wires remain spaced apart.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hurwitz, with an insulating film with cut threads (grooves) entirely coating the core wire as taught by Murgatroyd et al, since such a modification would provide the predictable results of reducing shorting of the winding wire with the base wire and to allow cut threads so that the winding wires remain spaced apart.
 	Pollack et al teaches that it is known to stimulate living tissue encased in a support structure (cast/plaster) which has a coil wrapper therearound to first and second terminals which are connected to a driving signal circuit as set forth in Figure 4 and Column 7 lines 46-55 to provide stimulation of bone growth (e.g. Column 1 lines 33-35).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hurwitz, with stimulate living tissue encased in a support structure (cast/plaster) which has a coil wrapper therearound to first and second terminals which are connected to a driving signal circuit as taught by Pollack et al, since such a modification would provide the predictable results of stimulation of bone growth.

Referring to Claim 2, Hurwitz in view of Murgatroyd et al and Pollack et al teaches the electrical stimulator according to claim 1, except wherein the annulus further comprises two or more turns of the base wire so that the annulus is a spiral in a spiral shape. 	Pollack et al teaches that it is known to stimulate living tissue encased in a support structure (cast/plaster) which has a coil, with 2 or more turns in the wire to form a spiral shape, wrapper therearound which is connected to a driving signal circuit as set forth in Figure 4 and Column 7 lines 46-55 to provide stimulation of bone growth (e.g. Column 1 lines 33-35).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hurwitz, with stimulate living tissue encased in a support structure (cast/plaster) which has a coil, with 2 or more turns in the wire to form a spiral shape, wrapper therearound which is connected to a driving signal circuit as taught by Pollack et al, since such a modification would provide the predictable results of stimulation of bone growth.

Referring to Claim 9, Hurwitz in view of Murgatroyd et al and Pollack et al teaches the electrical stimulator according to claim 1, except further comprising: a support supporting the annulus. 	Pollack et al teaches that it is known to stimulate living tissue encased in a support structure (cast/plaster) which has a coil wrapper therearound which is connected to a driving signal circuit as set forth in Figure 4 and Column 7 lines 46-55 to provide stimulation of bone growth (e.g. Column 1 lines 33-35).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hurwitz, with stimulate living tissue encased in a support structure (cast/plaster) which has a coil wrapper therearound which is connected to a driving signal circuit as taught by Pollack et al, since such a modification would provide the predictable results of stimulation of bone growth.

Referring to Claim 10, Hurwitz in view of Murgatroyd et al and Pollack et al teaches the electrical stimulator according to claim 9, wherein the base wire is wound only one turn so that the annulus is in a loop shape (e.g. Figure 2, and two ends of each of the annulus are detachably connected to each other to form a continuous loop (Figure 2.  The examiner notes that the claim does not require a structure for connection and is capable of being attached to the other end to form a continuous loop).  However, Hurwitz does not disclose that the two ends of the support are detachably connected to each other to form a continuous loop.
 	Pollack et al teaches that it is known to stimulate living tissue encased in a support structure (cast/plaster) which has two ends connected to form a continuous loop and has a coil wrapper therearound which is connected to a driving signal circuit as set forth in Figure 4 and Column 7 lines 46-55 to provide stimulation of bone growth (e.g. Column 1 lines 33-35).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hurwitz, with stimulate living tissue encased in a support structure (cast/plaster) which has two ends connected to form a continuous loop and has a coil wrapper therearound which is connected to a driving signal circuit as taught by Pollack et al, since such a modification would provide the predictable results of stimulation of bone growth.

Referring to Claims 17 and 18, Hurwitz in view of Murgatroyd et al and Pollack et al teaches the claimed electrical stimulator, except wherein the external circuit has a controller configured to control a parameter of the electrical stimulator, and the parameter is one of an amount of an electric current flowing in the base wire, a period of time for flowing the electric current, or a frequency of the electric current.
 	Pollack et al teaches that it is known to stimulate living tissue encased in a support structure (cast/plaster) which has a coil wrapper therearound which is connected to a driving signal circuit (controller) to control a parameter of the electrical stimulator, and the parameter is one of an amount of an electric current flowing in the wire, a period of time for flowing the electric current, or a frequency of the electric current as set forth in Figure 4 and Column 7 lines 46-55 and Figures 1a, 1b, 10 and 11 (illustrate the period of time for flowing the electric current and a frequency of the electric current to provide stimulation of bone growth (e.g. Column 1 lines 33-35).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hurwitz, with stimulate living tissue encased in a support structure (cast/plaster) which has a coil wrapper therearound which is connected to a driving signal circuit to control a parameter of the electrical stimulator, and the parameter is one of an amount of an electric current flowing in the wire, a period of time for flowing the electric current, or a frequency of the electric current as taught by Pollack et al, since such a modification would provide the predictable results of stimulation of bone growth.
Claims 3, 4, 11, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz (US Publication 2017/0356935) in view of Murgatroyd et al (P N Murgatroyd et al 1991 Meas. Sci. Technol. 2 1218) and Pollack et al (US Patent 5,014,699) as applied to claim 1 above, and further in view of Farr (US Publication 2011/0043190).
Referring to Claims 3 and 4, Hurwitz in view of Murgatroyd et al and Pollack et al teaches the claimed electrical stimulator, except wherein the outer winding wire is wound around the core wire without a clearance therebetween, and the base wire is wound to form the annulus so that adjacent spirals of the base wire are arranged without a gap therebetween.
 	Murgatroyd et al teaches that it is known to use an insulating film with cut threads wherein the outer winding wire is wound around the core wire without a clearance therebetween as set forth in Figure 2 to provide having winding wires remain spaced apart for consistency in the device.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hurwitz, with an insulating film with cut threads wherein the outer winding wire is wound around the core wire without a clearance therebetween as taught by Murgatroyd et al, since such a modification would provide the predictable results of having the winding wires remain spaced apart for consistency in the device. 	Farr teaches that it is known to use conductive windings wound shoulder-to-shoulder as set forth in Paragraphs [0039] and [0048] to provide improved isolation from electrostatic interference.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hurwitz, with wire is wound to form the annulus so that adjacent spirals of the base wire are arranged without a gap therebetween as taught by Farr, since such a modification would provide the predictable results of improved isolation from electrostatic interference.
Referring to Claim 11, Hurwitz in view of Murgatroyd et al, Pollack et al and Farr teaches the electrical stimulator according to claim 3, except further comprising: a support supporting the annulus.
 	Pollack et al teaches that it is known to stimulate living tissue encased in a support structure (cast/plaster) which has a coil wrapper therearound which is connected to a driving signal circuit as set forth in Figure 4 and Column 7 lines 46-55 to provide stimulation of bone growth (e.g. Column 1 lines 33-35).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hurwitz, with stimulate living tissue encased in a support structure (cast/plaster) which has a coil wrapper therearound which is connected to a driving signal circuit as taught by Pollack et al, since such a modification would provide the predictable results of stimulation of bone growth.
Referring to Claim 12, Hurwitz in view of Murgatroyd et al, Pollack et al and Farr teaches the electrical stimulator according to claim 11, wherein the base wire is wound only one turn so that the annulus is in a loop shape (e.g. Figure 2, and two ends of each of the annulus are detachably connected to each other to form a continuous loop (Figure 2.  The examiner notes that the claim does not require a structure for connection and is capable of being attached to the other end to form a continuous loop).  However, Hurwitz does not disclose that the two ends of the support are detachably connected to each other to form a continuous loop.
 	Pollack et al teaches that it is known to stimulate living tissue encased in a support structure (cast/plaster) which has two ends connected to form a continuous loop and has a coil wrapper therearound which is connected to a driving signal circuit as set forth in Figure 4 and Column 7 lines 46-55 to provide stimulation of bone growth (e.g. Column 1 lines 33-35).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hurwitz, with stimulate living tissue encased in a support structure (cast/plaster) which has two ends connected to form a continuous loop and has a coil wrapper therearound which is connected to a driving signal circuit as taught by Pollack et al, since such a modification would provide the predictable results of stimulation of bone growth.
Referring to Claim 19, Hurwitz in view of Murgatroyd et al, Pollack et al and Farr teaches the electrical stimulator according to claim 3, except wherein the external circuit has a controller configured to control a parameter of the electrical stimulator, and the parameter is one of an amount of an electric current flowing in the base wire, a period of time for flowing the electric current, or a frequency of the electric current.
 	Pollack et al teaches that it is known to stimulate living tissue encased in a support structure (cast/plaster) which has a coil wrapper therearound which is connected to a driving signal circuit (controller) to control a parameter of the electrical stimulator, and the parameter is one of an amount of an electric current flowing in the wire, a period of time for flowing the electric current, or a frequency of the electric current as set forth in Figure 4 and Column 7 lines 46-55 and Figures 1a, 1b, 10 and 11 (illustrate the period of time for flowing the electric current and a frequency of the electric current to provide stimulation of bone growth (e.g. Column 1 lines 33-35).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hurwitz, with stimulate living tissue encased in a support structure (cast/plaster) which has a coil wrapper therearound which is connected to a driving signal circuit to control a parameter of the electrical stimulator, and the parameter is one of an amount of an electric current flowing in the wire, a period of time for flowing the electric current, or a frequency of the electric current as taught by Pollack et al, since such a modification would provide the predictable results of stimulation of bone growth.
Claims 5, 6, 13, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz (US Publication 2017/0356935) in view of Murgatroyd et al (P N Murgatroyd et al 1991 Meas. Sci. Technol. 2 1218) and Pollack et al (US Patent 5,014,699) as applied above, and further in view of Hassler Jr.et al (US Publication 2005/0288741).
Referring to Claims 5 and 6, Hurwitz in view of Murgatroyd et al and Pollack et al teaches the claimed electrical stimulator, except wherein at least one of the core wire or the outer winding wire is a litz wire.
 	Hassler et al teaches that it is known to use coil wire made of Litz as set forth in Paragraph [0028] to provide minimizing power losses in the coil due to the skin effect, or tendency of radio frequency current to be concentrated at the surface of the conductor.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hurwitz, with at least one of the core wire or the outer winding wire is a litz wire as taught by Hassler et al, since such a modification would provide the predictable results of minimizing power losses in the coil due to the skin effect, or tendency of radio frequency current to be concentrated at the surface of the conductor.

Referring to Claim 13, Hurwitz in view of Murgatroyd et al, Pollack et al and Hassler Jr. et al teaches the electrical stimulator according to claim 5, except further comprising: a support supporting the annulus.
 	Pollack et al teaches that it is known to stimulate living tissue encased in a support structure (cast/plaster) which has a coil wrapper therearound which is connected to a driving signal circuit as set forth in Figure 4 and Column 7 lines 46-55 to provide stimulation of bone growth (e.g. Column 1 lines 33-35).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hurwitz, with stimulate living tissue encased in a support structure (cast/plaster) which has a coil wrapper therearound which is connected to a driving signal circuit as taught by Pollack et al, since such a modification would provide the predictable results of stimulation of bone growth.

Referring to Claim 14, Hurwitz in view of Murgatroyd et al, Pollack et al and Hassler Jr. et al teaches the electrical stimulator according to claim 13, wherein the base wire is wound only one turn so that the annulus is in a loop shape (e.g. Figure 2, and two ends of each of the annulus are detachably connected to each other to form a continuous loop (Figure 2.  The examiner notes that the claim does not require a structure for connection and is capable of being attached to the other end to form a continuous loop).  However, Hurwitz does not disclose that the two ends of the support are detachably connected to each other to form a continuous loop.
 	Pollack et al teaches that it is known to stimulate living tissue encased in a support structure (cast/plaster) which has two ends connected to form a continuous loop and has a coil wrapper therearound which is connected to a driving signal circuit as set forth in Figure 4 and Column 7 lines 46-55 to provide stimulation of bone growth (e.g. Column 1 lines 33-35).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hurwitz, with stimulate living tissue encased in a support structure (cast/plaster) which has two ends connected to form a continuous loop and has a coil wrapper therearound which is connected to a driving signal circuit as taught by Pollack et al, since such a modification would provide the predictable results of stimulation of bone growth.
Referring to Claim 20, Hurwitz in view of Murgatroyd et al, Pollack et al and Hassler Jr. et al teaches the electrical stimulator according to claim 5, wherein the external circuit has a controller configured to control a parameter of the electrical stimulator, and the parameter is one of an amount of an electric current flowing in the base wire, a period of time for flowing the electric current, or a frequency of the electric current ().
 	Pollack et al teaches that it is known to stimulate living tissue encased in a support structure (cast/plaster) which has a coil wrapper therearound which is connected to a driving signal circuit (controller) to control a parameter of the electrical stimulator, and the parameter is one of an amount of an electric current flowing in the wire, a period of time for flowing the electric current, or a frequency of the electric current as set forth in Figure 4 and Column 7 lines 46-55 and Figures 1a, 1b, 10 and 11 (illustrate the period of time for flowing the electric current and a frequency of the electric current to provide stimulation of bone growth (e.g. Column 1 lines 33-35).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hurwitz, with stimulate living tissue encased in a support structure (cast/plaster) which has a coil wrapper therearound which is connected to a driving signal circuit to control a parameter of the electrical stimulator, and the parameter is one of an amount of an electric current flowing in the wire, a period of time for flowing the electric current, or a frequency of the electric current as taught by Pollack et al, since such a modification would provide the predictable results of stimulation of bone growth.
Claims 7, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz (US Publication 2017/0356935) in view of Murgatroyd et al (P N Murgatroyd et al 1991 Meas. Sci. Technol. 2 1218), Pollack et al (US Patent 5,014,699) and Farr (US Publication 2011/0043190) as applied above, and further in view of Hassler Jr.et al (US Publication 2005/0288741).
Referring to Claims 7 and 8, Hurwitz in view of Murgatroyd et al, Pollack et al and Farr teaches the claimed electrical stimulator, except wherein at least one of the core wire or the outer winding wire is a litz wire.
 	Hassler et al teaches that it is known to use coil wire made of Litz as set forth in Paragraph [0028] to provide minimizing power losses in the coil due to the skin effect, or tendency of radio frequency current to be concentrated at the surface of the conductor.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hurwitz, with at least one of the core wire or the outer winding wire is a litz wire as taught by Hassler et al, since such a modification would provide the predictable results of minimizing power losses in the coil due to the skin effect, or tendency of radio frequency current to be concentrated at the surface of the conductor.
Referring to Claim 15, Hurwitz in view of Murgatroyd et al, Pollack et al, Farr and Hassler et al teaches the electrical stimulator according to claim 7, except further comprising: a support supporting the annulus.
 	Pollack et al teaches that it is known to stimulate living tissue encased in a support structure (cast/plaster) which has a coil wrapper therearound which is connected to a driving signal circuit as set forth in Figure 4 and Column 7 lines 46-55 to provide stimulation of bone growth (e.g. Column 1 lines 33-35).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hurwitz, with stimulate living tissue encased in a support structure (cast/plaster) which has a coil wrapper therearound which is connected to a driving signal circuit as taught by Pollack et al, since such a modification would provide the predictable results of stimulation of bone growth.

Referring to Claim 16, Hurwitz in view of Murgatroyd et al, Pollack et al, Farr and Hassler et al teaches the electrical stimulator according to claim 15, wherein the base wire is wound only one turn so that the annulus is in a loop shape (e.g. Figure 2, and two ends of each of the annulus are detachably connected to each other to form a continuous loop (Figure 2.  The examiner notes that the claim does not require a structure for connection and is capable of being attached to the other end to form a continuous loop).  However, Hurwitz does not disclose that the two ends of the support are detachably connected to each other to form a continuous loop.
  	Pollack et al teaches that it is known to stimulate living tissue encased in a support structure (cast/plaster) which has two ends connected to form a continuous loop and has a coil wrapper therearound which is connected to a driving signal circuit as set forth in Figure 4 and Column 7 lines 46-55 to provide stimulation of bone growth (e.g. Column 1 lines 33-35).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hurwitz, with stimulate living tissue encased in a support structure (cast/plaster) which has two ends connected to form a continuous loop and has a coil wrapper therearound which is connected to a driving signal circuit as taught by Pollack et al, since such a modification would provide the predictable results of stimulation of bone growth.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Levicky whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792